

[exhibit1015puawardagr_image1.gif]


PERFORMANCE UNIT AWARD AGREEMENT
PURSUANT TO
THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN
The AES Corporation, a Delaware Corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan, as amended (the “Plan”), and this Performance Unit Award
Agreement (this “Agreement”), this Award of Performance Units (“Performance
Units”), the value of which is related to and contingent upon the achievement of
a predetermined performance targets (as set forth herein). Capitalized terms not
otherwise defined herein shall each have the meaning assigned to them in the
Plan.
1.
This Award of Performance Units is subject to all terms and conditions of this
Agreement and the Plan, the terms of which are incorporated herein by reference:

Name of Employee:
 
 
 
Fidelity System ID:
 
 
 
Grant Date:
 
 
 
Target Number of Performance Units:
 
 
 
Target Value:
 



Notwithstanding any provision of the Plan to the contrary, this Award of
Performance Units is subject to the terms and conditions of this Agreement and
the Plan regardless of whether the Employee is a Covered Person, as defined in
the Plan.
2.
The Employee is hereby granted an Award of the total number of Performance Units
(at target) set forth above. The Performance Units will be reflected in a book
account by the Company during the Performance Period (as defined below).
Contingent upon achieving or exceeding 75% or more of the Performance Target,
the value of vested Performance Units, will be paid in cash in the calendar year
following the completion of the





--------------------------------------------------------------------------------



Performance Period (the “Payment Date”), as soon as administratively practicable
following the end of the Performance Period.
3.
The “Performance Period” is the three calendar year period beginning on January
1st in the year of grant and ending on and through December 31st in the second
year following the year of the grant date.

4.
Except as otherwise provided in this Agreement, this Award of Performance Units
will vest, in accordance with and subject to the terms of this Agreement, in
three equal installments on December 31st in each year during the Performance
Period (each a “Vesting Date”); provided, however, that if:

(A)
the Employee Separates from Service prior to the end of the Performance Period
by reason of the Employee’s death or a Separation from Service on account of
Disability, all Performance Units referenced in the chart above shall vest on
such termination date and a cash amount equal to $1 for each Performance Unit
shall be paid to the Employee on the date of Separation from Service (or as soon
as practicable thereafter); provided, however, any payment due to the Employee
by reason of a Separation from Service on account of Disability shall be delayed
to the extent required by Section 14(k)(i) of the Plan;

(B)
(i) the Employee Separates from Service prior to the Payment Date by reason of a
Separation from Service by the Company for Cause (as defined in the Plan and as
may otherwise be determined by the Committee in its sole discretion for all
purposes of this Agreement) or (ii) the Employee Separates from Service prior to
the final Vesting Date by reason of a voluntary Separation from Service by the
Employee (including any retirement other than a Qualified Retirement (as defined
below)), this Award of Performance Units (including any vested portion) will be
forfeited in full and cancelled by the Company, and shall cease to be
outstanding, upon such termination date; and

(C)
the Employee Separates from Service for any other reason, including on account
of a Qualified Retirement, by reason of death or Disability subsequent to the
end of the Performance Period, or by reason of a Separation from Service by the
Company (other than for cause, voluntarily by the Employee not as part of a
Qualified Retirement or due to death or Disability as provided in paragraphs
4(A) and 4(B)), the Employee will be eligible to receive the value of his or her
vested Performance Units, as of the date of the Separation from Service, on the
Payment Date in accordance with and subject to the terms set forth in paragraph
5 below. For purposes of this Agreement, “Qualified Retirement” means the
Employee’s retirement at a time when such Employee is at least 60 years of age
and has at


2

--------------------------------------------------------------------------------



least seven years of service as an employee of the Company and/or one or more of
its Affiliates.
Any Performance Units that have not vested on or before the date that an
Employee Separates from Service for any reason (other than by reason of death or
Disability as provided in Paragraph 4A), (i) will not subsequently vest; and
(ii) will be immediately cancelled and forfeited without payment or further
obligation by the Company or any Affiliate. In addition, the Employee’s right to
receive the applicable Performance Unit value in respect of vested Performance
Units that have not been forfeited will be paid on the Payment Date, if, and
only if, all relevant performance conditions are met, in accordance with the
terms and conditions of this Agreement and the Plan.
5.
Each Performance Unit represents a right to receive the applicable Performance
Unit value in the chart below, in cash on the Payment Date, if and only if, such
Performance Unit (i) has not been forfeited prior to its Vesting Date and (ii)
has vested in accordance with the terms of this Agreement.

The value of each Performance Unit will depend upon the Company’s actual
Proportional Free Cash Flow (“PFCF”) as defined below, over the Performance
Period as compared to the performance target approved by the Committee and as
follows:
ACTUAL PFCF
OVER THE PERFORMANCE PERIOD
PERFORMANCE UNIT VALUE
Below 75% of Performance Target =
USD$0.00
Equal to 87.5% of Performance Target =
USD$0.50
Equal to 100% of Performance Target =
USD$1.00
Equal to or greater than 125% of Performance Target =
USD$2.00

For PFCF levels achieved greater than 75% and less than 87.5% of performance
target, greater than 87.5% and less than 100% of performance target, and greater
than 100% and less than 125% of performance target, the Performance Unit value
will be determined based on straight-line interpolation. The maximum value of a
Performance Unit is $2.00.
Notwithstanding the performance level achieved, the Committee may reduce or
terminate the Performance Units altogether, but in no event may the Committee
increase the value of a Performance Unit underlying this Award of Performance
Units beyond the performance levels achieved.
6.
Notwithstanding the foregoing, in the event of a (i) Change in Control (as
defined below) and (ii) a Qualifying Event (as defined below) prior to the end
of the Performance Period, if the Performance Units described herein have not
already been previously forfeited or


3

--------------------------------------------------------------------------------



cancelled, such Performance Units shall become fully vested (for the total
number of Performance Units set forth in paragraph 1) and payable in a cash
amount equal to $1.00 for each Performance Unit and the Payment Date will occur
contemporaneous with the Qualifying Event; provided, however, that in connection
with a Change in Control, payment of any obligation payable pursuant to the
preceding sentence may be made in cash of equivalent value and/or securities or
other property in the Committee’s discretion.
(A)
Change in Control means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company to any Person or group (as that term is used in Section 13(d) (3) of the
Exchange Act) of Persons, (ii) a Person or group (as so defined in the Plan) of
Persons (other than Management of the Company on the date of the most recent
adoption of the Plan by the Company's stockholders or their Affiliates) shall
have become the beneficial owner (as defined below) of more than 35% of the
outstanding voting stock of the Company, (iii) during any one-year period,
individuals who at the beginning of such period constitute the Board (together
with any new Director whose election or nomination was approved by a majority of
the Directors then in office who were either Directors at the beginning of such
period or who were previously so approved, but excluding under all circumstances
any such new Director whose initial assumption of office occurs as a result of
an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of any individual,
corporation, partnership or other entity or group, including through the use of
proxy access procedures as may be provided in the Company’s bylaws) cease to
constitute a majority of the Board, or (iv) the consummation of a merger,
consolidation, business combination or similar transaction involving the Company
unless securities representing 65% or more of the then outstanding voting stock
of the corporation resulting from such transaction are held subsequent to such
transaction by the Person or Persons who were the beneficial owners of the
outstanding voting stock of the Company immediately prior to such transaction in
substantially the same proportions as their ownership immediately prior to such
transaction. Notwithstanding the foregoing or any provision to the contrary, if
an Award is subject to Section 409A (and not excepted therefrom) and a Change in
Control is a distribution event for purposes of an Award, the foregoing
definition of Change in Control shall be interpreted, administered and construed
in a manner necessary to ensure that the occurrence of any such event shall
result in a Change in Control only if such event qualifies as a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation,


4

--------------------------------------------------------------------------------



as applicable, within the meaning of Treas. Reg. § 1.409A-3(i)(5). For purposes
of this Agreement, “beneficial owner(s)” shall have the meaning set forth in
Rule 13d-3 of the Exchange Act.
(B)
Qualifying Event means the occurrence of one or more of the following events:
(i) immediately upon the consummation of a Change in Control event, failure of
the successor company in a Change in Control event to provide Substitute Awards
that are substantially similar in both nature and terms (including having an
equivalent realizable pre-tax value to the outstanding Awards assuming vesting
and delivery at the consummation of the Change in Control); (ii) within two
years of the consummation of a Change in Control event, an involuntary
termination without Cause of the Employee; or (iii) within two years of the
consummation of a Change in Control event, a Good Reason Termination (as defined
in Section 6(C) below) by the Employee.

(C)
Good Reason Termination means, without an Employee’s written consent, the
Separation from Service (for reasons other than death, Disability or Cause) by
an Employee due to any of the following events occurring within two years of the
consummation of a Change in Control: (i) the relocation of an Employee’s
principal place of employment to a location that is more than 50 miles from the
principal place of employment in effect immediately prior to such Change in
Control; (ii) a material diminution in the duties or responsibilities of an
Employee from those in place immediately prior to such Change in Control; and
(iii) a material reduction in the base salary or annual incentive opportunity of
an Employee from what was in place immediately prior to such Change in Control.

In order for an Employee to have a Good Reason Termination, (i) an Employee must
notify the successor entity in writing, within ninety (90) days of the event
constituting Good Reason of the Employee’s intent to terminate employment for
Good Reason, that specifically identifies in reasonable detail the manner of the
Good Reason event, (ii) the event must remain uncorrected for thirty (30) days
following the date that an Employee notifies the successor entity in writing of
the Employee’s intent to terminate employment for Good Reason (the “Notice
Period”), and (iii) the termination date must occur within sixty (60) days after
expiration of the Notice Period.
7.
Notices hereunder and under the Plan, if to the Company, shall be delivered to
the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203 (or as
subsequently designated by the Company), attention of the Plan Administrator,
or, if to the Employee, shall be


5

--------------------------------------------------------------------------------



delivered to the Employee, which may include electronic delivery, or mailed to
his or her address as the same appears on the records of the Company.
8.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan will govern.

9.
By accepting this Award of Performance Units, the Employee acknowledges receipt
of a copy of the Plan and the prospectus relating to this Award of Performance
Units, and agrees to be bound by the terms and conditions set forth in the Plan
and this Agreement, as in effect and/or amended from time to time.

The Employee further acknowledges that the Plan and related documents, which may
include the Plan prospectus, may be delivered electronically. Such means of
delivery may include the delivery of a link to a Company intranet site or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or CD-ROM or such other delivery determined at the
Plan Administrator’s discretion. The Employee acknowledges that the Employee may
receive from the Company a paper copy of any documents delivered electronically
at no cost if the Employee contacts the Human Resources department of the
Company by telephone at (703) 682-6553 or by mail to 4300 Wilson Boulevard,
Suite 1100, Arlington, Virginia 22203. The Employee further acknowledges that
the Employee will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.

10.
This Award is intended to satisfy the requirements of Section 409A of the Code
(or an exception thereto) and shall be administered, interpreted and construed
accordingly. A payment shall be treated as made on the specified date of payment
if such payment is made at such date or a later date in the same calendar year
or, if later, by the 15th day of the third calendar month following the
specified date of payment, as provided and in accordance with Treas. Reg. §
1.409A-3(d). The Company may, in its sole discretion and without the Employee’s
consent, modify or amend the terms and conditions of this Award, impose
conditions on the timings and effectiveness of the payment of the Performance
Units, or take any other action it deems necessary or advisable, to cause this
Award to comply with Section 409A of the Code (or an exception thereto).
Notwithstanding, the Employee recognizes and acknowledges that Section 409A of
the Code may impose upon the Employee certain taxes or interest charges for
which the Employee is and shall remain solely responsible.


6

--------------------------------------------------------------------------------



11.
The Employee acknowledges that any income for federal, state or local income tax
purposes that the Employee is required to recognize on account of the vesting of
the Performance Units and/or payment in settlement of the Performance Units to
the Employee shall be subject to withholding of tax by the Company.  In
accordance with administrative procedures established by the Company, the
Company shall mandatorily satisfy the Employee’s minimum statutory withholding
tax obligations, if any, by withholding from the payment in settlement of the
Performance Units to be made to the Employee a sufficient amount equal to the
applicable minimum statutory withholding tax obligation.

12.
Notwithstanding any other provisions in this Agreement, any Performance Units
subject to recovery under any law, government regulation, stock exchange listing
requirement, or Company policy, shall be subject to such deductions, recoupment
and clawback as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or Company policy, as may be in
effect from time to time, and which may operate to create additional rights for
the Company with respect to this Award and recovery of amounts relating
thereto.  By accepting this Award, Employee agrees and acknowledges that he or
she is obligated to cooperate with, and provide any and all assistance necessary
to, the Company to recover, recoup or recapture this Award or amounts paid under
the Plan pursuant to such law, government regulation, stock exchange listing
requirement or Company policy. Such cooperation and assistance shall include,
but is not limited to, executing, completing and submitting any documentation
necessary to recover, recoup or recapture this Award or amounts paid under the
Plan from Employee’s accounts, or pending or future compensation or other
grants.

13.
This Agreement will be governed by the laws of the State of Delaware without
giving effect to its choice of law provisions.

The AES CORPORATION


By:
Tish Mendoza
Senior Vice President and Chief Human Resources Officer

7